DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed March 31, 2021 is acknowledged and has been entered.  Claims 1, 4, 5, 10-12, 14, and 15 have been amended.

2.	As before noted, Applicant elected the invention of Group I, claims 1, 4, 5, 10, 12, and 14-19, drawn to a T cell, a method of producing the T cell, and a method of using the T cell so produced.
	Additionally, Applicant elected the species of the invention in which the tumor antigen binding site comprises an anti-tumor antigen scFv comprising an amino acid sequence that is at least 90% identical to SEQ ID NO: 69.

3.	Claims 1, 4, 5, 10-12, 14-19, and 21-28 are pending in the application.  Claims 11 and 21-28 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 11, 2021.

4.	Claims 1, 4, 5, 10, 12, and 14-19 have been examined.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of an earlier filed applications is acknowledged.  
However, claims 12 and 14-19 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the international application (i.e., PCT/US2018/012530), namely January 5, 2018.

Grounds of Objection and Rejection Withdrawn
6.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed January 7, 2022.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	Claims 14-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Beginning at page 14 of the amendment filed March 31, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	Claims 14-16 are indefinite for the following reasons:
	Claim 14 recites “the CD3+ T cell […] is further modified with the BsAb, in which the modification is achieved by cultivating the CD3+  T cell of claim 10 in a medium in the presence of the BsAb”.  While it is not clear what “modification” is achieved, whatever it may be it is necessarily achieved by cultivating (or culturing) T cells in  a medium in the presence of the bispecific antibody.  However since according to claim 10 the T cell is produced according to claim 4, which depends from claim 1, wherein the method comprises culturing PBMCs in the presence of the bispecific antibody, so as to produce T cells from peripheral blood mononuclear cells (PBMCs), it would seem that the “further modification” as recited by claim 14, is necessarily achieved in practicing the invention according to the preceding claims.  Therefore it is not clear how claim 14 is intended to further limit the subject matter of the preceding claims and moreover it is not clear what subject matter it is that is regarded as the invention.
	At page 14 of the amendment Applicant has remarked that claim 14 is directed to “a CD3+ T cell produced by two rounds of BsAb modification” and that the T cells, which are first modified with the bispecific antibody, are further “modified” by mixing the cells with the bispecific antibody, so as to improve their cell killing efficacy.  However, claim 14 does not recite the features of the invention that Applicant has indicated is the subject matter to which the claim is directed, but even so it is not understood how T cells “armed” with a bispecific antibody are somehow “modified” by mixing the cells with the bispecific antibody.  What is the “modification” that is achieved by a second admixture of the cells and the bispecific antibody, which is not achieved by the first admixture of the cells and the bispecific antibody?     
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention1.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

9.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

10.	Claims 12 and 14-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection. 
Beginning at page 14 of the amendment filed March 31, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
The claims, as presently amended, are drawn to subject matter that is substantially different from that which was originally claimed.
The claims at present are now construed as encompassing a method for simultaneously inducing, activating, and arming naïve effector CD4+ and/or CD8+ T cells in vitro for use in treating cancer by culturing peripheral blood mononuclear cells (PBMCs) in the presence of IL-2 (and IL-7) and a bispecific antibody that specifically binds to CD3 and a tumor-associated antigen, where the antigen is expressed by tumor cells in a subject that are ultimately to be targeted for immune-mediated destruction upon administering the cells to the subject, as well as a T cell produced by this method and a method of treating a subject afflicted with a cancer comprising administering to the subject the T cell.
The prior art teaches very similar methods by which activated T cells are “armed” with bispecific antibodies that bind to both CD3 and a tumor-associated antigen (e.g., PSMA or HER2).  The prior teaches that the T cells to be administered to a subject having cancer in order to treat the cancer are prepared by first inducing and activating a population of CD4+ and/or CD8+ T cells by culturing PBMCs in the presence of an anti-CD3 antibody (e.g., OKT3) and IL-2 (and additional cytokines such as IL-2, but not TGF-2) and then “arming” the activated T cells by culturing the cells in the presence of the bispecific antibody that binds to both CD3 and a tumor-associated antigen.3
Typically the above-mentioned process of producing T cells for use in treating cancer is a two-step process comprising first inducing and activating T cells to produce a population of activated T cells (ATC) and then arming the ATC with the bispecific antibody and apparently it is Applicant’s belief that the it would not have been obvious to prepare the T cells in a single step by simultaneously inducing, activating, and arming naïve effector CD4+ and/or CD8+ T cells in vitro for use in treating cancer by culturing peripheral blood mononuclear cells (PBMCs) in the presence of IL-2 (and IL-7) and a bispecific antibody that specifically binds to CD3 and a tumor-associated antigen.  While this is not necessarily true,4 it is noted that the prior art does not appear to teach or fairly suggest the use of a bispecific antibody according to claim 1, which comprises, in particular, a VH-CH1 domain comprising the amino acid sequence of SEQ ID NO: 68 (and a VL-C domain comprising SEQ ID NO: 67).
So, turning now to address an issue first raised in the preceding Office action, according to claim 5, which depends indirectly from claim 1, the T cell is a regulatory T cell, which is understood to be a specialized type of T cell that acts to suppress immune response.  As before explained, because a regulatory T cell acts to suppress immune response, it is not understood how or why one would practice the invention according to claim 12, for example, by administering to the subject afflicted with a cancer a cell according to claim 1, which is supposed to act by suppressing the immune system.  Accordingly it was before questioned if the method according to claim 1 is to be used to produce more than one type of T cell and if so which type of T cell is that produced by the method that should be administered to the subject afflicted with a cancer.  Notably according to claim 5 the culture medium comprises IL-2 and TGF-, as well as IL-7, a combination that is known to induce the production of regulatory T cells (Tregs).  Claim 5 depends from claim 4, which depends from claim 1; claim 10 is drawn to a T cell produced by the method according to claim 4; and claim 12, which is drawn to a method intended for use in treat a subject afflicted with cancer, recites the step of administering to the subject an effective amount of a T cell according to claim 10 to inhibit the growth of the cancer.  Yet, it is submitted that the administration of Tregs to a subject is not likely to inhibit the growth of the cancer since Tregs function to dampen immune responses including any directed against cancer cells.5  Much more likely the administration of Tregs to a subject having cancer will support the continued growth of tumors and their metastasis.  Thus, it is suggested that the T cells produced for use in practicing the method according to claim 12 should not be Tregs and should probably be CD4+ and CD8+ effector T cells, which are known to provide anticancer immune responses.  It follows then that if the T cells produced by the method according to claim 1 are to be used in practicing the method according to claim 12 the T cells should not be produced by culturing PBMCs in the presence of TGF- since the combination of IL-2 (and IL-7) and TGF- will promote the induction of Tregs (even in the presence of anti-CD28 antibodies).  Consistent with this viewpoint it is aptly noted that the specification describes the use of CD8+ T cells (i.e., cytotoxic T lymphocytes (CTLs)) produced by culturing PBMCs in the presence of IL-2 and a bispecific antibody that binds to both CD3 and PSMA to kill PSMA-expressing target cells – not described by the specification is the use of Tregs produced by culturing PBMCs in the presence of IL-2 and TGF- and the bispecific antibody to target PSMA-expressing cells for destruction.
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

11.	Claims 12 and 14-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice6), it cannot be practiced without undue experimentation.
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
It is believed that what Applicant has shown is at best a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify a T cell according to the claims, which is used in the manner intended of the disclosed invention to treat any given type of cancer in any given subject; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991).
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

13.	Claims 10, 12, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by June (J. Clin. Invest. 2007 Jun 1; 117 (6): 1466-76).
	The claims are herein construed as being drawn to an activated T cell and a method comprising administering to a subject having cancer the activated T cell.
For clarity the claims are not construed as being drawn to a T cell that is “armed” with a bispecific antibody such as that to which claim 1 refers, which binds to CD3 and a tumor antigen.  This is because although the method of claim 1 comprises culturing PBMCs in a culture medium comprising a bispecific antibody (as recited thereby) so as to produce antigen-specific T cells the T cell produced is not necessarily a T cell bound by the bispecific antibody to CD3 molecules at the cell surface (i.e., the T cell is not necessarily “armed” with the bispecific antibody).7  Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  It follows then that the T cell according to claim 10 is not necessarily a T cell bound by the bispecific antibody to CD3 molecules at the cell surface (i.e., the T cell is not necessarily “armed” with the bispecific antibody).     
June teaches T cells8 that have been harvested from peripheral blood9 are activated in vitro in a culture medium in the presence of IL-2 and anti-CD28 antibodies; see entire document (e.g., the abstract; page 1469; Table 2 at page 1471; and page 1472).  June teaches the T cells are engineered to have retargeted specificity for antigens expressed by tumor cells (see, e.g., Figure 3 at page 1469).  June teaches that a combination of IL-15 and IL-7 can be used either alone or together with IL-2 to expand the population of T cells (see, e.g., page 1473).  June teaches these cells are administered by infusion into cancer patients in order to treat the disease (see, e.g., the abstract).  June teaches the cancer that is treated using the T cells is breast or colon cancer (see, e.g., page 1474). 
It is submitted that the T cells described by the prior art are indistinguishable from the claimed invention, even if the T cells of the prior art were not produced using the method of claim 1 (i.e., by a process comprising culturing PBMCs in the culture medium in the presence of the CD3 x tumor-antigen-bispecific antibody as recited by the claim), because, again, the claims do not recite the T cells are “armed” with the bispecific antibody or bound by the antibody to CD3 at the surfaces of the cells.  It follows then that the method of treatment described by the prior art is materially and manipulatively indistinguishable from the method according to claim 12.
Claim 14 is included herein because it cannot be ascertained how the T cell is “modified” or made different from the T cell according to claim 10.  See the above rejection of claim 10 as failing to satisfy the requirements set forth under 35 U.S.C. § 112(b). 

Conclusion
14.	No claim is allowed.

15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Brishwein et al. (J. Immunother. Nov-Dec 2007; 30 (8): 798-807) teaches simultaneously inducing, activating, and arming T cells in vitro by culturing peripheral blood mononuclear cells (PBMCs) in the presence of a bispecific antibody that specifically binds to CD3 and a tumor-associated antigen (TAA) and target cells expressing the TAA.
	Grabert et al. (Clin. Cancer Res. 2006 Jan 15; 12 (2): 569-76) teaches arming T cells with bispecific antibodies that bind to CD3 and a tumor-associated antigen and discloses that T cells continue to expand upon contact with the bispecific antibodies (as compared to “unarmed” T cells).
	Link et al. (Int. J. Cancer. 1998 Jul 17; 77 (2): 251-6) teaches a CD3 x B cell antigen bispecific antibody-redirected T cells and the activation of T cells in vitro by antigen-dependent and antigen-independent mechanisms using the bispecific antibody. 
	Sen et al. (J. Hematother. Stem Cell Res. 2001 Apr; 10 (2): 247-60) teaches “arming” T cells with bispecific antibodies that binds to CD3 and a tumor-associated antigen (TAA) for use in treating cancer expressing the TAA.  
Davol et al. (Clin. Prostate Cancer. 2004 Sep; 3 (2): 112-21) teaches T cells armed with bispecific antibodies that bind to CD3 and a tumor-associated antigen (HER2) are capable of selectively killing targeted HER2-expressing cancer cells.
	Wolf et al. (Drug Discov. Today. 2005 Sep 15; 10 (18): 1237-44) reviews bispecific T-cell engager molecules (BiTEs), which are bispecific antibodies that binds to CD3 and a tumor-associated antigen, and discloses that BiTEs have an ability to induce target cell elimination by unstimulated peripheral T cells without the need for extra T cell co-stimuli or T cell pre-activation regimens.
	Yankelevich et al. (Pediatr. Blood Cancer. 2012 Dec 15; 59 (7): 1198-205) teaches bispecific antibody-armed T cells for use in treating tumors.
	Zitron et al. (BMC Cancer. 2013 Feb 22; 13: 83; pp. 1-14) teaches bispecific antibody-armed T cells for use in treating tumors.
	Lum et al. (Clin. Cancer Res. 2015 May 15; 21 (10): 2305-14) teaches bispecific antibody-armed T cells for use in treating tumors.
	Gall et al. (Exp. Hematol. 2005 Apr; 33 (4): 452-9) teaches T cells armed with bispecific antibodies that bind to CD3 and a tumor-associated antigen (CD20) exhibit enhanced abilities to kill targeted CD20-expressing malignant cells.
	Freudenberg et al. (Front. Immunol. 2018 Feb 2; 9: 125; pp. 1-13) teaches in vitro induction of Foxp3 expression and Treg cell activity (iTreg cells) in initially naive CD4+Foxp3− T cells through T cell receptor (TCR) and IL-2R ligation in the presence of exogenous TGF-.
	Guo et al. (J. Immunol. 2008 August 15; 181 (4): 2285-91; author manuscript; pp. 1-18) teaches CD28 controls differentiation of Tregs from naïve T cells.
	Although not prior art, Thakur et al. (Front. Immunol. 2021 Jul 5; 12: 690437; pp. 1-13) teaches bispecific antibody-armed “headless” CAR T cells.

16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                                                                                                                                                                                                         




slr
July 18, 2022

 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See M.P.E.P. § 2172 (II).
        2 TGF- induces the production of FOXP3+ regulatory T cells (Tregs), which are immunosuppressive.
        
        3 For review see Bhutani et al. (Curr. Opin. Hematol. 2015 Nov; 22 (6): 476-83); see entire document (e.g., the abstract).  As Bhutani et al. discloses, “arming the [activated T cells] with [tumor antigen associated] antigen-specific [bispecific antibodies] converts every cytotoxic T cell into a cytotoxic T lymphocyte directed at only tumor cells” (page 478).
        
        4 It appears that it was known at the time that CD3-binding bispecific antibody-“armed” T cells are stimulated to proliferate (divide) and become activated upon culture; therefore it would have been obvious to that one might perform the induction, activation, and “arming” of T cells by culturing PBMCs in the presence of the bispecific antibody without need of first inducing and activating the T cells using a monospecific antibody that binds solely to CD3 (e.g., OKT3) before “arming” the cells with the bispecific antibody.  Why perform in two steps what can be done in one step? 
        5 See, e.g., Figure 1 at page 478 of Bhutani et al., which depicts the role of Tregs in promoting cancer.
        6 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        7 Notably it is entirely possible to produce a population of T cells in vitro by contacting PBMCs including peripheral T cells with a CD3 x tumor-antigen-bispecific antibody as recited by the claim 1 and isolating the cells upon separation of the antibody and the cells using, for example, the bispecific antibody, which is conjugated to magnetic particles, and a ferromagnetic column.  For review see, e.g., Grützkau et al. (Cytometry A. 2010 Jul; 77 (7): 643-7); see entire document.
        
        8 T cells are CD3+.
        
        9 Peripheral T cells are a component of peripheral blood mononuclear cells (PBMCs), which also include other lymphocytes, monocytes, and dendritic cells.